DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 8/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11144225 (also known as US Application No. 16/781,280) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dragan Plavsic (Reg. No. 70,313) on 8/24/2022.

The application has been amended as follows: 
A memory system comprising: 
a nonvolatile memory set including plural memory blocks; and 
a controller configured to control an operation mode to one of a first operation mode and a second operation mode[[s]], 
wherein the controller is configured to control the nonvolatile memory set to enter one of the first operation mode and second operation mode[[s]] based on one or more of: a read-attribute estimate value, a write-attribute estimate value and a time-attribute estimate value of the memory blocks, 
wherein the nonvolatile memory set is configured to enter by itself the first operation mode when  is equal to or greater than a first threshold, the write-attribute estimate value is equal to or greater than a second threshold, and the time- attribute estimate value is equal to or greater than a third threshold 
wherein, in the first operation mode, the nonvolatile memory set is configured to only perform a first operation of a foreground operation type, wherein the foreground operation type is a non-background operation type
wherein, in the second operation mode, the nonvolatile memory set is configureda second operation, wherein the second operation is of a background operation type.  

The memory system of claim 1, wherein the controller is configured to manage the first operation mode or the second operation mode using a status window.

The memory system of claim 1, wherein the background operation type is a garbage collection operation, a read reclaim operation or a wear leveling operation.  

The memory system of claim 1, wherein the time- attribute estimate value is a time in which s the state in which the operation mode is the first operation mode.  

The memory system of claim 1, wherein the plural memory blocks

The memory system of claim 5, wherein the read- attribute estimate value is determined based on a difference between a maximum read-count value of each of the super memory blocks and a threshold read-reclaim read-count value for the one or more super memory blocks.

The memory system of claim 5, wherein the read- attribute estimate value is determined based on a maximum read-count value of each of the super memory blocks, a sum read-count value of each of the super memory blocks, and a threshold read-reclaim read-count value for the one or more super memory blocks.

The memory system of claim 1, wherein when a read-reclaim operation is being performed on the nonvolatile memory set when the operation mode is the second operation mode, the memory controller maintains a minimum read bandwidth for processing the read command received from the host.

The memory system of claim 8[[1]], wherein the minimum read bandwidth is configured by the host.

The memory system of claim 5, wherein the write- attribute estimate value is determined based on a sum of a number of reserved super memory blocks and a number of free super memory blocks[[,]] among the one or more super memory blocks included in the nonvolatile memory set.

The memory system of claim 10, wherein when the sum of the number of reserved super memory blocks and the number of free super memory blocks is greater than a super memory block  and the nonvolatile memory set is in the second operation mode, the memory controller is able to switch from the second operation mode to the first operation mode.

The memory system of claim 10, wherein when the sum of the number of reserved super memory blocks included in the nonvolatile memory set and the number of free super memory blocks is less than a second super block threshold numberand the nonvolatile memory set is in the second operation mode, the memory controller does not switch from the second operation mode to the first operation mode.  

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A memory system comprising: 
a nonvolatile memory set including plural memory blocks; and 
a controller configured to control an operation mode to one of a first operation mode and a second operation mode, 
wherein the controller is configured to control the nonvolatile memory set to enter one of the first operation mode and second operation mode based on one or more of: a read-attribute estimate value, a write-attribute estimate value and a time-attribute estimate value of the memory blocks, 
wherein the nonvolatile memory set is configured to enter by itself the first operation mode when the read-attribute estimate value is equal to or greater than a first threshold, the write-attribute estimate value is equal to or greater than a second threshold, and the time- attribute estimate value is equal to or greater than a third threshold, 
wherein, in the first operation mode, the nonvolatile memory set is configured to only perform a first operation of a foreground operation type, wherein the foreground operation type is a non-background operation type, and 
wherein, in the second operation mode, the nonvolatile memory set is configured.”
The closest prior art of record is Horspool et al. (US 2017/0046256 A1) and Brandt (US 2019/0354309 A1). Horspool et al. teaches stopping garbage collection when set target conditions (i.e., a free number of pages) are satisfied and a time period TGCstop has completed. Brandt teaches the read-attribute value being a read count, however, does not teach that the read count should be greater than or equal to a certain threshold as part of the set target conditions. Therefore, neither Horspool et al. nor Brandt, individually or in combination, disclose the set target conditions being that the read-attribute value is greater than or equal to a first threshold, the write-attribute value is greater than or equal to a second threshold, and that the time-attribute value is greater than or equal to a third threshold, in conjunction with the remaining limitations of claim 1. Claims 2-12 depend upon claim 1, and thus, is allowable for at least the same reasons as outlined above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE W BENNER whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE W. BENNER
Primary Examiner
Art Unit 2131



/JANE W BENNER/Primary Examiner, Art Unit 2139